  1

  2

  3                                                                         Fl                   D
  4                                                                            OCT 0 5 Z018
                                                                        CLERK, U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF CALIFORNIA
  5                                                                   BV        ~
                                                                                 DEPUTY CLERI\
  6

  7

  8                                UNITED STATES DISTRICT COURT

  9.                              EASTERN DISTRICT OF CALIFORNIA

 10

 11    JOSE ROBERTO ZAIZA,                         )   Case No.: 1:16-cv-01862-LJO-JLT
                                                   )
· 12                 Plaintiff,                    )   NOTICE AND ORDER THAT INMATE JOSE
                                                   )   ROBERTO ZAIZA, CDC #g-23177, IS NO
 13          v.                                    )   LONGER NEEDED AS A WITNESS IN THESE
 14    C. GUTHRIE,                                 )   PROCEEDINGS, AND THE WRIT OF HAB~AS
                                                   )   CORPUS AD TESTIFICANDUM IS
 15                  Defendant.                    )   DISCHARGED
                                                   )
 16                                                )

 17

 18
             The settlement conference in this matter concluded on October 5, 2018. Plaintiff inmate Jose
 19
       Roberto Zaiza, CDC #G-23177, is no longer needed by the Court as a witness in these proceedings.
20
       · Accordingly, the writ of habeas corpus ad testificandum as to this inmate is HEREBY
21
       DISCHARGED.
22
             IT IS SO ORDERED.
 23
       DATED: October 5; 2018
 24

 25

 26

 27

 28

                                                       1
